    2:18-cv-03052-BHH       Date Filed 06/26/20      Entry Number 70    Page 1 of 11




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


 RH Funding XX, LLC,                            )   Civil Action No. 2:18-cv-03052-BHH
                                                )
                     Plaintiff,                 )
                                                )
        v.                                      )          Amended Order of
                                                )         Foreclosure and Sale
 Joyce T. Hyatt as Personal                     )
 Representative of the Estate of L. Dean        )
 Hyatt a/k/a Lyndon Dean Hyatt,                 )
                                                )
                     Defendant.                 )
                                                )

      This case is one for foreclosure of a mortgage securing a promissory note from

L. Dean Hyatt (“Hyatt”) to Synovus Bank, Plaintiff RH Funding XX, LLC’s (“Plaintiff”)

predecessor-in-interest. Plaintiff further seeks a judgment on the Hyatt Note and

Security Agreement. The current matter is before the Court upon the consent of all

parties to this action. As outlined herein, the Court grants the motion for summary

judgment. (ECF No. 62.)

                                  Procedural Background

      Plaintiff commenced this foreclosure action on November 9, 2018. The Summons

and Complaint were duly served on Hyatt by personal service. (See ECF No. 7.) On

February 12, 2019, Plaintiff filed a motion for default judgment as to Hyatt. (ECF No.

15.) Hyatt filed a pro se response on March 22, 2019. (ECF No. 18.)

      On or about June 5, 2019, Plaintiff filed a Suggestion of Death of Hyatt. (ECF No.

32.) On July 1, 2019, the Court entered an Order granting the motion to substitute Joyce

T. Hyatt as Personal Representative of the Estate of L. Dean Hyatt (ECF No. 43); by



                                            1
      2:18-cv-03052-BHH         Date Filed 06/26/20   Entry Number 70       Page 2 of 11




Text Order entered February 25, 2020, the Court substituted Jonathan E. Spitz as

counsel of record for Joyce T. Hyatt, and attorney John F. McLeod was relieved as

counsel (ECF No. 57). On March 27, 2020 the Court granted RH Fund XX, LLC’s

motion to be substituted as Plaintiff of record and J. Kershaw Spong as attorney for

Plaintiff. (ECF No. 61.)

                                     Factual Background

           The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1) because the parties are diverse and the amount in controversy exceeds

$75,000.00, exclusive of costs and interest. Plaintiff is a limited liability company

organized and existing under the laws of the State of Oregon. Its principal place of

business is the State of Oregon.

           The Court has personal jurisdiction over Defendant Hyatt because he is a citizen

and resident of South Carolina.

           Venue is proper with this Court pursuant to 28 U.S.C. § 1391(b)(2) because the

most substantial part of the events giving rise to this action occurred in this judicial

district, and the real property which is the subject of this action is located in this district,

and pursuant to 28 U.S.C. § 1391(b)(1) because Defendant resides in this judicial

circuit.

           With the formal discontinuance of the Home Affordable Modification Program

(HMP) on December 31, 2016, South Carolina Administrative Order 2009-05-22-01 has

expired by operation of law and is no longer applicable.

           On or about December 23, 2014, Defendant Hyatt for value received, executed,

and delivered to Plaintiff a promissory note (hereinafter, the “Note”) in the principal sum



                                                2
     2:18-cv-03052-BHH      Date Filed 06/26/20   Entry Number 70      Page 3 of 11




of One Million Two Hundred Fifty-Five Thousand and 00/100 Dollars ($1,255,000.00),

the terms of which Note are more fully explained by reference thereto and a true and

correct copy of which is attached as Exhibit B to the verified Complaint.

      Simultaneously with the execution of the Note and in order to secure the

payment thereof, Defendant Hyatt executed and delivered to Plaintiff that certain Real

Estate Mortgage (hereinafter, the “Mortgage”) dated December 23, 2014, and recorded

in the Office of the Register of Deeds for Charleston County on January 26, 2015, in

Mortgage Book 0453 at Page 643, wherein and whereby said Defendant Hyatt

mortgaged to Plaintiff the real property (hereinafter “Property”) more fully described

herein as follows:

      All that certain piece, parcel or tract of land, with the improvements
      thereon, situate, lying and being on Edisto Island in the County of
      Charleston, State of South Carolina, being shown and designated as
      “KENNETH RENKEN TRACT” containing 15.28 acres, more or less, on a
      plat entitled “PLAT SHOWING THE READJUSTMENT OF PROPERTY
      LINE BETWEEN TRACT ‘A’ AND KENNETH RENKEN TRACT, S.C.”
      prepared by George A.Z. Johnson, Jr., Inc;., dated November 21, 1980,
      and recorded in the RMC Office for Charleston County in Plat Book AR
      Page 113. Said tract having such size, shape dimensions, buttings and
      bounding as by reference to said plat will more fully and at large appear.

      Save and excepting a fifty-foot-wide strip of land used as a drainage ditch
      conveyed to Eva W. Seabrook to Charleston County by deed dated March
      12, 1930 and recorded in the RMC Office for Charleston County in Book
      G36 Page 17, which strip is shown more particularly on a plat recorded in
      Plat Book AR Page 113.

      PARCEL 2: All that certain piece, parcel or tract of land, with the
      improvements thereon, situate, lying and being on Edisto Island in the
      County of Charleston, State of South Carolina, 2.82 acres, more or less,
      on a plat entitled “PLAT OF TRACT B & C -18.10 ACRES, TRACT A & B
      OWNED BY WOODMAN C & CYNTHIA B KAPP TRACT C OWNED BY
      HELEN M SUMERSETT, TRACT B ABOUT TO BE CONVEYED TO
      HELEN M. SUMERSETT, TRACTS B & C BEING COMBINED AS ONE
      TRACT, EDISTO ISLAND, CHARLESTON COUNTY, SC” prepared by
      Hager E. Metts, RLS, dated September 3, 1986, and recorded in the RMC

                                            3
    2:18-cv-03052-BHH      Date Filed 06/26/20    Entry Number 70     Page 4 of 11




      Office for Charleston County in Plat Book BK Page 95. Said tract having
      such size, shape, dimensions, buttings and boundings as by reference to
      said plat will more fully and at large appear.

      Save and excepting a fifty-foot-wide strip of land used as a drainage ditch
      conveyed to Eva W. Seabrook to Charleston County by deed dated March
      12, 1930 and recorded in the RMC Office for Charleston County in Book
      G36 Page 17, which strip is shown more particularly on a plat recorded in
      Plat Book AR Page 113.

      This being the same property conveyed to Lyndon Dean Hyatt by deed of
      Jeanne W. Applegate n/k/a Jeanne W. Applegate Towery, recorded in the
      Office of the Register of Deeds for Charleston County on August 24, 2012
      in Book 0273 at page 369.

      TMS No. 029-00-00-041
      Property Address: 2986 Highway 174, Edisto Island SC 29438

A true and correct copy of said Mortgage is attached to the verified Complaint as

Exhibit C and incorporated herein by reference.

      The Note matured on December 23, 2015. Defendant Hyatt and Plaintiff entered

into numerous amendments and forbearance agreements with respect to the Note

thereafter, with the last such agreement being the Modification to Fourth Forbearance

Agreement dated August 1, 2018 (“Forbearance Agreement”) the terms of which

Forbearance Agreement are more fully explained by reference thereto and a true and

correct copy of which is attached to the Complaint as Exhibit D and incorporated herein

by reference.

      Plaintiff is the owner and holder of the Note, Mortgage and Forbearance

Agreement.

      Defendant Hyatt has defaulted in the payment of the Note and Mortgage and

under the Forbearance Agreement by failing to pay Plaintiff, on demand, the principal

and interest due under said documents. Said Note, Mortgage, and Forbearance



                                          4
     2:18-cv-03052-BHH          Date Filed 06/26/20    Entry Number 70   Page 5 of 11




Agreement are therefore in default and Plaintiff has declared and does hereby declare

the entire balance of principal to be immediately due and payable.

          The Mortgage is a valid first lien on the Property.

          There is due and unpaid on the Note, Mortgage, and Forbearance Agreement as

of November 5, 2018 the principal amount of One Million One Hundred Sixty-Nine

Thousand Ninety-Four and 72/100 Dollars ($1,169,094.72), and interest in the amount

of Seventy-Seven Thousand Four Hundred Twenty and 05/100 Dollars ($77,420.05),

late charges in the amount of Five Thousand Two Hundred Seventy-Two and 62/100

Dollars ($5,272.62), June 15 to July 14, 2019 receiver invoice property preservation in

the amount of Thirty Thousand Two Hundred Eight-One and 15/100 Dollars

($30,281.15), July 15 to August 24, 2019 receiver invoice property preservation in the

amount of Six Hundred Two and 31/100 Dollars ($602.31), August 25 to September 24,

2019 receiver invoice property preservation in the amount of         One Thousand Two

Hundred Sixty-Five and 76/100 Dollars ($1,265.76), and November 25 to December 24,

2019 receiver invoice property preservation in the amount of Eight Hundred Thirty and

42/100 Dollars ($830.42). Demand has been made upon Defendant Hyatt to pay said

amounts but Defendant Hyatt has refused to pay the same, or any part thereof, and said

refusal is continuing, all to Plaintiff’s injury and damage in the sum of One Million Two

Hundred Eighty-Four Thousand Seven Hundred Sixty-Seven and 03/100 Dollars

($1,284,767.03), plus reasonable attorney’s fees and the costs and expenses of this

action.

          Plaintiff hereby expressly seeks a judgment against the Estate of Hyatt pursuant

to S.C. Code Ann. § 29-3-650 for the full amount due under the Note in the amount of



                                                5
     2:18-cv-03052-BHH         Date Filed 06/26/20    Entry Number 70      Page 6 of 11




One Million Two Hundred Eighty-Four Thousand Seven Hundred Sixty-Seven and

03/100 Dollars ($1,284,767.03) as of April 2, 2020, plus ongoing interest thereon, plus

reasonable attorney’s fees and the costs and expenses of this action.

       Plaintiff also hereby expressly seeks the foreclosure and sale of the Property

pursuant to S.C. Code Ann. § 29-3-650. The judgment entered against the Estate of

Hyatt shall be credited by the amount of the high bid entered at any subsequent

foreclosure sale of the Property, as provided in the statute. Plaintiff reserves the right to

any deficiency judgment as to Defendant Hyatt after crediting the bid.

                                     Conclusions of Law

       In an action on a note, when the note is attached to the complaint and the

execution of the note is not contested, the plaintiff is entitled to recover on the note in

the absence of the pleading and proof of an affirmative defense. S.C. Code Ann. § 36-3-

308 (1976); See Conran v. Yeager, 211 S.E.2d 228 (S.C. 1975).

       Based on the relief Plaintiff requested in its Complaint and based on the above

undisputed facts, the Court hereby orders the following relief in this matter:

       a)        There is due to Plaintiff on the Note and Mortgage set forth above the sum

of $1,284,767.03, representing the “Total Debt” due Plaintiff as set forth above as of

April 2, 2020.

       b)        The “Total Debt” and later accrued interest on the principal shall constitute

the total judgment debt due Plaintiff and shall bear interest hereafter at the judgment

rate of interest.

       c)        The Plaintiff does hereby have personal judgment on the Note and

Mortgage and Forbearance Agreement against the Defendant Estate of L. Dean Hyatt



                                               6
     2:18-cv-03052-BHH        Date Filed 06/26/20    Entry Number 70     Page 7 of 11




in the amount of $1,284,767.03 and later accrued interest on the principal. The Clerk of

Court is hereby ordered to enter this judgment immediately. Any proceeds of the sale of

property called for herein shall be entered as a partial satisfaction of said judgment.

       d)     That if the Estate of L. Dean Hyatt shall, on or before the date of sale of

the property hereinafter described, pay to Plaintiff or Plaintiff’s attorney the amount of

Plaintiff’s debt as outlined herein and in the pertinent documents in the Record, together

with the costs and disbursements of this action, the sale shall be cancelled.

       e)     That on default of payment at or before the time herein indicated, the

mortgaged premises described in the Mortgage, as hereinafter set forth, shall be sold by

the United States Marshall for the State of South Carolina (or his designee) at public

auction at the Charleston County Judicial Center, on some convenient sales day

hereafter (and should the regular day of judicial sales fall on a legal holiday, then and in

such event, the sales day shall be on Tuesday next succeeding such holiday), on the

following terms, that is to say:

              1.     FOR CASH: The United States Marshall for the State of South

       Carolina (or his designee) shall require a deposit of 5% on the amount of the bid

       (in cash or equivalent), same to be applied to the purchase price only upon

       compliance with the bid, but in case of non-compliance within twenty days, same

       to be forfeited and applied to the costs and Plaintif f’s debt.

              2.     The sale shall be subject to taxes and assessments, existing

       easements, and easements and restrictions of record.

              3.     Plaintiff’s Mortgage constitutes a first priority mortgage as to the

       property covered.



                                              7
        2:18-cv-03052-BHH     Date Filed 06/26/20    Entry Number 70       Page 8 of 11




               4.     Purchaser to pay for deed stamps and costs of recording the deed.

               5.     Plaintiff shall be entitled to credit bid up to the entire amount of its

         judgment debt.

               6.     The sale shall be conducted and advertised by the United States

         Marshall for the State of South Carolina (or his designee) in the same manner as

         foreclosure sales conducted in the state courts.

               7.     The minimum bid at the said sale shall be $500,000.

         a)    If Plaintiff be the successful bidder at the said sale for a sum not

exceeding the amount of costs, disbursements, expenses and the indebtedness of

Plaintiff in full, Plaintiff may pay to the United States Marshall for the State of South

Carolina (or his designee) only the amount of the costs, disbursements and expenses,

crediting the balance of the bid on Plaintiff’s indebtedness.

         b)    As a personal or deficiency judgment is demanded, the bidding will remain

open for a period of thirty (30) days after the date of sale as provided by law in such

cases. However, Plaintiff shall have the right to waive deficiency up to the time of the

sale.

         c)    That the United States Marshall for the State of South Carolina (or his

designee) shall, by advertisement according to law, give notice of the time and place of

sale and the terms thereof, and shall execute to the purchaser or purchasers a deed to

the premises sold. Plaintiff, or any other party to this action, may become a purchaser at

such sale, and if, upon such sale being made, the purchaser or purchasers should fail to

comply with the terms thereof within twenty days after date of sale, then the United

States Marshall for the State of South Carolina (or his designee) may advertise the said



                                              8
    2:18-cv-03052-BHH       Date Filed 06/26/20    Entry Number 70       Page 9 of 11




premises for sale on the next or some other subsequent sales day, at the risk of the

highest bidder, and so from time to time thereafter until a full compliance shall be

secured.

      d)     That the United States Marshall for the State of South Carolina (or his

designee) shall apply the proceeds of the sale as follows:

             FIRST: To the payment of the amount of the costs and expenses of this

             action;

             NEXT: To the payment to Plaintiff or Plaintiff’s attorneys of the amount of

             the Total Debt due Plaintiff and interest thereon, or so much thereof as the

             purchase money will pay on the same;

             NEXT: Any surplus will be held pending further order of the Court.

      e)     It is further ordered that in the event the successful bidder is other than the

Defendant in possession herein, the United States Marshall for the State of South

Carolina (or his designee) is ordered and directed to eject and remove from the

premises the occupants of the property sold, together with all personal property located

thereon, to put the successful bidder or his assigns in full, quiet, and peaceable

possession of said premises without delay, and to keep said successful bidder or his

assigns in such peaceable possession.

      f)     The following is a description of the premises herein ordered to be sold:

      All that certain piece, parcel or tract of land, with the improvements
      thereon, situate, lying and being on Edisto Island in the County of
      Charleston, State of South Carolina, being shown and designated as
      “KENNETH RENKEN TRACT” containing 15.28 acres, more or less, on a
      plat entitled “PLAT SHOWING THE READJUSTMENT OF PROPERTY
      LINE BETWEEN TRACT ‘A’ AND KENNETH RENKEN TRACT, S.C.”
      prepared by George A.Z. Johnson, Jr., Inc;., dated November 21, 1980,
      and recorded in the RMC Office for Charleston County in Plat Book AR

                                            9
    2:18-cv-03052-BHH       Date Filed 06/26/20    Entry Number 70      Page 10 of 11




       Page 113. Said tract having such size, shape dimensions, buttings and
       bounding as by reference to said plat will more fully and at large appear.

       Save and excepting a fifty-foot-wide strip of land used as a drainage ditch
       conveyed to Eva W. Seabrook to Charleston County by deed dated March
       12, 1930 and recorded in the RMC Office for Charleston County in Book
       G36 Page 17, which strip is shown more particularly on a plat recorded in
       Plat Book AR Page 113.

       PARCEL 2: All that certain piece, parcel or tract of land, with the
       improvements thereon, situate, lying and being on Edisto Island in the
       County of Charleston, State of South Carolina, 2.82 acres, more or less,
       on a plat entitled “PLAT OF TRACT B & C -18.10 ACRES, TRACT A & B
       OWNED BY WOODMAN C & CYNTHIA B KAPP TRACT C OWNED BY
       HELEN M SUMERSETT, TRACT B ABOUT TO BE CONVEYED TO
       HELEN M. SUMERSETT, TRACTS B & C BEING COMBINED AS ONE
       TRACT, EDISTO ISLAND, CHARLESTON COUNTY, SC” prepared by
       Hager E. Metts, RLS, dated September 3, 1986, and recorded in the RMC
       Office for Charleston County in Plat Book BK Page 95. Said tract having
       such size, shape, dimensions, buttings and boundings as by reference to
       said plat will more fully and at large appear.

       Save and excepting a fifty-foot-wide strip of land used as a drainage ditch
       conveyed to Eva W. Seabrook to Charleston County by deed dated March
       12, 1930 and recorded in the RMC Office for Charleston County in Book
       G36 Page 17, which strip is shown more particularly on a plat recorded in
       Plat Book AR Page 113.

       This being the same property conveyed to Lyndon Dean Hyatt by deed of
       Jeanne W. Applegate n/k/a Jeanne W. Applegate Towery, recorded in the
       Office of the Register of Deeds for Charleston County on August 24, 2012
       in Book 0273 at page 369.

       TMS No. 029-00-00-041
       Property Address: 2986 Highway 174, Edisto Island SC 29438

       g)     That if Plaintiff or Plaintiff’s representative does not appear at the

scheduled sale of the above-referenced property, then the sale of the property will be

null, void, and of no force and effect. In such event, the sale will be rescheduled for the

next available sales day.




                                            10
    2:18-cv-03052-BHH        Date Filed 06/26/20   Entry Number 70      Page 11 of 11




      h)     Plaintiff (or its designee, including a designated appraiser) shall be given

access to the properties described in the Mortgage for the purposes of inspection and

appraisal during normal business hours on Monday through Friday within fifteen (15)

days of the date of entry of this Order with a time to be mutually agreed upon.


      IT IS SO ORDERED.

                                         /s/Bruce Howe Hendricks
                                         United States District Judge

June 25, 2020
Charleston, South Carolina




                                            11
